Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA


  LAURA LOOMER,

                    Plaintiff,

         v.                                  Case No. 9:19-cv-80893-RS

  FACEBOOK, INC.,                            The Honorable Rodney Smith

                    Defendant.



      DEFENDANT FACEBOOK, INC.’S MOTION TO TRANSFER PURSUANT TO
        28 U.S.C. § 1404(A) AND INCORPORATED MEMORANDUM OF LAW



                                     GELBER SCHACHTER & GREENBERG
                                     Brian W. Toth
                                     Natalia B. McGinn
                                     1221 Brickell Avenue
                                     Suite 2010
                                     Miami, Florida 33131
                                     Phone: (305) 728-0965
                                     Fax: (305) 728-0951
                                     btoth@gsgpa.com
                                     nmcginn@gsgpa.com

                                     DAVIS WRIGHT TREMAINE LLP
                                     Laura R. Handman*
                                     Alison Schary*
                                     Chelsea T. Kelly*
                                     Suite 800
                                     1919 Pennsylvania Avenue, N.W.
                                     Washington, DC 20006
                                     Phone: (202) 973-4224
                                     Fax: (202) 973-4450
                                     laurahandman@dwt.com
                                     alisonschary@dwt.com
                                     chelseakelly@dwt.com

                                     Counsel for Defendant Facebook, Inc.
                                     *Admitted pro hac vice.
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 2 of 15



                                     I.      INTRODUCTION

         This lawsuit is Plaintiff Laura Loomer’s second attempt to punish Facebook for suspending

  her accounts after she violated its Community Standards—a decision another federal court has

  already held was within Facebook’s rights. Faced with this defeat, Ms. Loomer filed suit in this

  Court, arguing Facebook defamed her when it explained the policy pursuant to which it

  permanently deactivated her account and the accounts of several other individuals on the same

  day. Not only are Ms. Loomer’s claims barred as a matter of law—as Facebook explains in its

  accompanying motion to dismiss—but this lawsuit was filed in the wrong place. If the Court does

  not dismiss Ms. Loomer’s claims, it should transfer the case to the Northern District of California.

         Facebook’s Terms of Use, to which Ms. Loomer agreed, state that “any claim, cause of

  action, or dispute you have against us that arises out of or relates to these Terms or the Facebook

  Products . . . will be resolved exclusively in the U.S. District Court for the Northern District of

  California or a state court located in San Mateo County.” As the Supreme Court has held, “a valid

  forum-selection clause [should be] given controlling weight in all but the most exceptional cases.”

  Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 59, 63 (2013)

  (emphasis added). There is nothing exceptional here, and no reason to suggest Facebook’s forum-

  selection clause is invalid. In fact, courts (including in this District) have consistently enforced

  the company’s forum-selection clauses. See Soffin v. Echannel Network, Inc., No. 12-81279-CIV,

  2014 WL 2938347, at *1 (S.D. Fla. June 30, 2014); see also infra at 9 & n.5 (collecting cases).

         A transfer is not only required by the forum-selection clause, but proper under a traditional

  Section 1404(a) analysis. Facebook is headquartered in California. The vast majority of witnesses

  and evidence are in California. And Ms. Loomer agreed to the application of California law, with

  which a California court will be more familiar. This case belongs in California.




                                                   1
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 3 of 15



         For these reasons, Facebook respectfully asks the Court to grant its motion to transfer,

  unless that motion is mooted by an order granting Facebook’s motion to dismiss with prejudice.

                                      II.    BACKGROUND

         Facebook operates a social media platform through which users can share messages,

  photos, videos, and links to content on other websites. Ms. Loomer’s claims stem from Facebook’s

  decision on May 2, 2019, to disable her accounts and statements that describe its “Dangerous

  Individuals and Organizations” policy. See Amended Complaint, D.E. 7 (“Am. Compl.”) ¶¶ 7-8.

         Ms. Loomer first signed up for Facebook on June 21, 2007, when she created a personal

  profile, which allows a user to interact with friends and share content. Wong Decl. ¶ 3. To create

  her account, Ms. Loomer was required to click a box next to the statement “I have read and agree

  to the Terms of Use and Privacy Policy.” See id. ¶ 6. 1 The words “Terms of Use” were highlighted

  in blue and hyperlinked to a page displaying the full Terms of Use. Id.

         On December 9, 2016, Ms. Loomer signed up for another Facebook account, this time to

  create a public page (“Page”), which allows a public figure, business, or organization to connect

  with customers or fans and offers tools to help such users or entities manage and track public

  engagement. Id. ¶ 3. To create her Page, Ms. Loomer had to click a button labeled “Get Started,”

  located beneath language stating: “By clicking Get Started, you agree to the Facebook Pages

  Terms.” Id. ¶ 8. The words “Facebook Pages Terms” were highlighted in blue and hyperlinked

  to a page displaying Facebook’s Pages Terms, which include the company’s guidelines regarding

  users’ activity on Facebook Pages. Id. ¶ 9. The first paragraph of the Pages Terms incorporated

  and hyperlinked to Facebook’s Statement of Rights and Responsibilities (“SRR”), which was also


  1
   A court may consider affidavits when ruling on a 1404(a) transfer motion. See Soffin, 2014 WL
  2938347, at *1; see also Marbury–Pattillo Constr. Co. v. Bayside Warehouse Co., 490 F.2d 155,
  158 (5th Cir. 1974).


                                                  2
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 4 of 15



  highlighted in blue. See id. ¶ 10. The SRR states that an account holder’s “continued use of the

  Facebook Services, following notice of the changes to our terms, policies or guidelines, constitutes

  your acceptance of our amended terms, policies or guidelines.” Id. ¶ 11. At the time Facebook

  deactivated Ms. Loomer’s accounts, the SRR—renamed the Terms of Service (“Terms”)—

  included a forum-selection clause, which states:

                 For any claim, cause of action, or dispute you have against us that
                 arises out of or relates to these Terms or the Facebook Products
                 (“claim”), you agree that it will be resolved exclusively in the U.S.
                 District Court for the Northern District of California or a state court
                 located in San Mateo County. You also agree to submit to the
                 personal jurisdiction of either of these courts for the purpose of
                 litigating any such claim, and that the laws of the State of California
                 will govern these Terms and any claim, without regard to conflict of
                 law provisions.

  Id. ¶ 12, Ex. E § 4.4. “Facebook Products” includes “Facebook and the products, features, apps,

  services, technologies, and software [it] offer[s].” Ex. E at 1. 2

         The Terms expressly require users to not violate Facebook’s Community Standards, which

  describe what is and is not allowed on Facebook and include the company’s Dangerous Individuals

  and Organizations (“DIO”) policy. The DIO policy prohibits individuals or organizations involved

  in “organized hate” from having a presence on Facebook, and bans “support or praise for groups,

  leaders, or individuals involved in these activities.” Wong Decl. ¶ 15, Ex. F.



  2
    The Pages Terms to which Ms. Loomer clicked assent contain a clause binding her to future
  modifications. Wong Decl., Ex. D § 13. Under that clause, the version of the Terms in place the
  day Facebook deactivated Ms. Loomer’s account applies. See Pendergast v. Sprint Nextel Corp.,
  592 F.3d 1119 (11th Cir. 2010) ( “Changes to Agreement” clause in a phone contract enforceable
  where plaintiff agreed to clause in initial contract and right to modify was dependent on plaintiff’s
  continued use of the service). Moreover, Ms. Loomer assented to a nearly identical forum-
  selection clause when she created her Page on December 9, 2016. See Wong Decl., Ex. D § 15.1
  (“You will resolve any claim, cause of action or dispute (claim) . . . arising out of or relating to
  this Statement or Facebook exclusively in the U.S. District Court for the Northern District of
  California . . . .”).


                                                     3
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 5 of 15



           Earlier this year, Facebook temporarily suspended Ms. Loomer’s account for violation of

  the DIO policy, prompting her to file a lawsuit in the District of Columbia, alleging, among other

  things, that Facebook conspired with other companies to suppress conservative viewpoints. See

  Freedom Watch v. Google, Inc., Civ. No. 1:18-02030, D.E. 28, ¶¶ 68-69. On March 14, 2019, the

  court dismissed the claims. Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30, 34 (D.D.C.

  2019), appeal filed, No. 19-7030 (D.C. Cir. Apr. 17, 2019).

           On May 2, 2019, Facebook permanently deactivated the accounts of Ms. Loomer and

  several others for violation of the DIO policy. 3 Am. Compl. ¶¶ 5, 27. On May 3, 2019, CNN

  published an article about the deactivations (id. ¶¶ 6-8, hereinafter “the CNN Article”), which

  quotes a Facebook spokesperson:

           “We’ve always banned individuals or organizations that promote or engage in
           violence and hate, regardless of ideology,” a Facebook spokesperson said in a
           statement provided to CNN Business. “The process for evaluating potential
           violators is extensive and it is what led us to our decision to remove these accounts
           today.”

  Id. ¶ 6. The CNN Article included another quote from a Facebook spokesperson describing factors

  that go into the company’s decision to designate an individual as violating the DIO policy:

           [S]uch factors include whether the person or organization has ever called for
           violence against individuals based on race, ethnicity, or national origin; whether the
           person has been identified with a hateful ideology; whether they use hate speech or
           slurs in their about section on their social media profiles; and whether they have
           had pages or groups removed from Facebook for violating hate speech rules.

  Id. ¶ 8. 4




  3
   The Facebook employees who decided Ms. Loomer violated the DIO policy are concentrated in
  Menlo Park, California, where Facebook is headquartered. Likewise, documents regarding this
  decision were generated and stored in Menlo Park. See Wong Decl. ¶ 5.
  4
   A copy of the full CNN Article is attached as Exhibit 7 to the concurrently-filed Motion to
  Dismiss Pursuant to Rule 12(b)(6).


                                                     4
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 6 of 15



         Ms. Loomer filed the operative complaint on August 5, 2019. See D.E. 7. She alleges that

  Facebook defamed her by designating her as a “dangerous individual” and by implying that she

  “promote[d] or engage[d] in violence and hate,” based on Facebook’s statements in the CNN

  Article. Am. Compl. ¶¶ 29-30, 32. She seeks more than $3 billion in damages. See id. at 10.

                                        III.    ARGUMENT

         When Ms. Loomer signed up for and continued using Facebook, she contractually agreed

  to bring her lawsuit in the Northern District of California—the place where Facebook is

  headquartered and where the majority of witnesses and evidence related to this lawsuit are located.

  This Court should hold Ms. Loomer to her agreement and transfer this case, whether by enforcing

  the forum-selection clause or under a traditional forum analysis.

         A.       The Court Should Enforce Facebook’s Forum-Selection Clause.

         A motion to enforce a forum-selection clause and transfer a case is treated as a motion

  under 28 U.S.C. § 1404(a). Atl. Marine Constr. Co., 571 U.S. at 52; see also 28 U.S.C. § 1404(a)

  (permitting transfer “[f]or the convenience of parties and witnesses, in the interest of justice”).

  Where there is a valid forum-selection clause, however, courts need not consider the traditional

  Section 1404(a) factors. Atl. Marine Constr. Co., 571 U.S. at 62-63. The parties’ contractual

  choice “carries near-determinative weight.” GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d

  1024, 1028 (11th Cir. 2014). Under established law, “a valid forum-selection clause [should be]

  given controlling weight in all but the most exceptional cases” since it “protects [the parties’]

  legitimate expectations and furthers vital interests of the justice system.” Atl. Marine Constr. Co.,

  571 U.S. at 63 (citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J.

  concurring)).

         To decide whether a forum-selection clause is enforceable, a court must analyze whether

  the claims fall within the scope of the clause, whether the clause is valid, and whether it is


                                                   5
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 7 of 15



  mandatory or permissive. See Hindi v. Birdeye, Inc., No. 19-cv-61201, 2019 WL 4091425, at *3

  (S.D. Fla. Aug. 29, 2019). If the clause is enforceable, “the plaintiff’s choice of forum merits no

  weight” and the plaintiff “bear[s] the burden of showing why the court should not transfer the case

  to the forum to which the parties agreed.” Atl. Marine Constr. Co., 571 U.S. at 64; see also

  Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991) (party seeking to avoid a forum-

  selection clause bears a “heavy burden of proof”). In other words, “a district court should transfer

  the case unless extraordinary circumstances unrelated to the convenience of the parties clearly

  disfavor a transfer.” Atl. Marine Constr. Co., 571 U.S. at 52 (emphasis added).

         Applying these principles here, the Court should enforce Facebook’s forum-selection

  clause and transfer this case to the Northern District of California.

                 1.      Facebook’s forum-selection clause is enforceable.

         The Court should enforce Facebook’s forum-selection clause because (1) Ms. Loomer’s

  claims fall within the scope of the clause; (2) the clause is mandatory; and (3) the clause is valid.

         First, Ms. Loomer’s claims all “arise[] out of or relate[] to” the Terms or Facebook

  Products. Wong Decl. ¶ 12, Ex. E § 4.4. Ms. Loomer alleges Facebook unlawfully deemed her a

  “dangerous individual” who violated its DIO policy, and disabled her Facebook accounts based on

  that finding. Am. Compl. ¶¶ 7-8 (alleging account deactivation publicly designated her as

  “dangerous”); ¶ 27 (describing Facebook Civil Rights Audit, which cites Ms. Loomer as an

  example of DIO policy violation). See also Wong Decl. ¶ 10 (Terms require users to not violate

  the Community Standards); id. ¶ 14 (Community Standards include DIO policy). Ms. Loomer

  also alleges Facebook implied she “promote[s] or engage[s] in violence and hate,” in a statement

  to CNN. Am. Compl. ¶ 6. All of these statements concern Facebook’s reasons for deactivating

  accounts under its DIO policy, including Ms. Loomer’s accounts—reasons that are rooted in the




                                                    6
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 8 of 15



  Terms. All of them therefore “arise from” or “relate to” the Terms or Facebook Products. See,

  e.g., Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 844 (S.D.N.Y. 2012) (enforcing Facebook’s

  forum-selection clause where plaintiff claimed account removal was product of religious and

  ethnic discrimination); Kruchoski v. MiMedx Grp., Inc., No. 1:17-CV-00577, 2017 WL 3433697,

  at *6 (N.D. Ga. June 13, 2017) (defamation claim premised on defendant’s statement that plaintiff

  breached his agreement fell within agreement’s forum-selection clause, since “the Court will

  necessarily have to interpret and analyze the [a]greement” to decide whether there was a breach).

         Second, Facebook’s forum-selection clause is mandatory. A mandatory forum-selection

  clause “dictates an exclusive forum for litigation under the contract,” while a permissive clause

  “authorizes jurisdiction in a designated forum but does not prohibit litigation elsewhere.” Global

  Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004)

  (quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1262 n.24 (11th Cir.1999)). Facebook’s forum-

  selection clause states that the user “will” resolve any claim arising from or relating to the Terms

  or Facebook Products “exclusively” in the Northern District of California. See Wong Decl. ¶ 12.

  Use of the term “exclusively” and nondiscretionary verbs like “will” are “the hallmark of a

  mandatory forum selection clause.” Trafalgar Capital Specialized Inv. Fund v. Hartman, 878 F.

  Supp. 2d 1274, 1283-84 (S.D. Fla. 2012) (forum-selection clause stating that litigation “shall be

  brought and maintained exclusively in the federal courts of the State of Florida” is mandatory).

  Accordingly, at least one court has found the language in a prior version of Facebook’s forum-

  selection clause—which is nearly identical to the clause in the current Terms—mandatory. See

  E.K.D. ex rel. Dawes v. Facebook, Inc., 885 F. Supp. 2d 894, 901 (S.D. Ill. 2012) (“Because the

  clause makes venue compulsory and exclusive in state or federal court in Santa Clara County, it

  is mandatory.”).




                                                   7
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 9 of 15



         Third, Facebook’s forum-selection clause is valid and enforceable. Such clauses are

  “presumptively valid and enforceable” in this Circuit absent a “strong showing” that “enforcement

  would be unfair or unreasonable under the circumstances.” Krenkel v. Kerzner Int’l Hotels Ltd.,

  579 F.3d 1279, 1281 (11th Cir. 2009) (per curiam); see also Sabino v. Kerzner Int’l Bahamas Ltd.,

  No. 12-22715-CIV, 2014 WL 7474763, at *2 (S.D. Fla. Jan. 10, 2014). This happens where “(1)

  [the clause’s] formation was induced by fraud or overreaching; (2) the plaintiff would be deprived

  of its day in court because of inconvenience or unfairness; (3) the chosen law would deprive the

  plaintiff of a remedy; or (4) enforcement of the clause would contravene public

  policy.” Krenkel, 579 F.3d at 1281. None of these circumstances are present here.

         Facebook’s forum-selection clause was not induced by fraud or overreaching. To the

  contrary, it was “reasonably communicated to the consumer.” Cleveland v. Kerzner Int’l Resorts,

  Inc., 657 F. App’x 924, 926 (11th Cir. 2016). When Ms. Loomer created her user account in 2007,

  she was required to click a box confirming that “I have read and agree to the Terms of Use and

  Privacy Policy.” See Wong Decl. ¶ 6. The words “Terms of Use” on the sign-up page were in

  blue font and hyperlinked to a page displaying the full Terms of Use. Id. Ms. Loomer agreed to

  the Terms again when she created her Page in 2016. To create her Page, Ms. Loomer was required

  to click a button titled “Get Started” located beneath language stating: “By clicking Get Started,

  you agree to the Facebook Pages Terms.” Id. ¶ 8. The words “Facebook Pages Terms” were in

  blue font and hyperlinked to a page displaying Facebook’s Pages Terms, the first paragraph of

  which incorporated and hyperlinked in blue font to Facebook’s Statement of Rights and

  Responsibilities (“SRR”), which contains the forum-selection clause. Id. ¶¶ 9-10, 12.

         Forum-selection clauses in so-called “clickwrap agreements” are “valid and enforceable.”

  Segal v. Amazon.com, Inc., 763 F. Supp. 2d 1367, 1369 (S.D. Fla. 2011) (enforcing forum-




                                                  8
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 10 of 15



  selection clause in terms accepted by plaintiffs as a condition of creating Amazon account); see

  also Davis v. Avvo, Inc., No. 8:10-cv-2352, 2011 WL 4063282, at *2-3 (M.D. Fla. Sept. 13, 2011)

  (enforcing forum-selection clause where plaintiff clicked a button indicating he accepted and read

  the Terms of Use to register as a new user). Accordingly, every federal court to consider the

  question has found Facebook’s forum-selection clause valid and enforceable. See, e.g., Soffin,

  2014 WL 2938347, at *1 (transferring case to Northern District of California, noting “by virtue of

  having Facebook accounts,” two of the plaintiffs had “agreed to be bound by Facebook’s Terms

  of Service”); Miller v. Facebook, Inc., No. 1:09-CV-2810, 2010 WL 9525523, at *4 (N.D. Ga.

  Jan. 15, 2010) (granting transfer); Franklin v. Facebook, Inc., No. 1:15-CV-00655, 2015 WL

  7755670, at *2 (N.D. Ga. Nov. 24, 2015) (same). 5

         Nor can Ms. Loomer establish that she would be “deprived of her day in court” if the Court

  transfers this case to the Northern District of California. “[T]he financial difficulty that a party

  might have in litigating in the selected forum is not a sufficient ground by itself for refusal to

  enforce a valid forum selection clause. . . . A plaintiff must show that litigating in the contractual

  forum will be so gravely difficult and inconvenient that [s]he will for all practical purposes be

  deprived of [her] day in court.” Rucker v. Oasis Legal Finance, L.L.C., 632 F.3d 1231, 1237 (11th

  Cir. 2011) (citations and internal quotation marks omitted). Ms. Loomer cannot make this

  showing. In fact, she recently sued Facebook in the District of Columbia, and is appealing

  dismissal of that case to the D.C. Circuit—demonstrating that she is able to participate in litigation



  5
    See also, e.g., Dolin v. Facebook, Inc., 289 F. Supp. 3d 1153, 1159-60 (D. Haw. 2018) (granting
  motion to transfer to Northern District of California); Fteja, 841 F. Supp. 2d at 835 (same); E.K.D.
  ex rel. Dawes, 885 F. Supp. 2d at 897 (same); Thomas v. Facebook, Inc., No. 1:18-cv-00856, 2018
  WL 3915585, at *4 (E.D. Cal. Aug. 15, 2018) (granting motion to transfer and noting that “the
  Court is not aware of any case concluding that the forum selection clause in Facebook’s [Terms]
  is invalid”).


                                                    9
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 11 of 15



  outside her home state. See Freedom Watch, Inc., 368 F. Supp. 3d at 34. Ms. Loomer also

  regularly travels around the country—including to California—for political purposes. In recent

  months, Ms. Loomer posted video on her personal website showing her “protest[ing] open borders

  on [Speaker] Nancy Pelosi’s front lawn” in Napa, California; getting arrested on the grounds of

  the California Governor’s Mansion; and “storm[ing]” Facebook’s headquarters in Menlo Park,

  California. 6

          Finally, Ms. Loomer cannot establish that California law would deprive her of a remedy or

  contravene public policy. Like Florida, California recognizes the tort of defamation. Further,

  public policy favors enforcement of Facebook’s clause: “If this court were to determine that the

  forum selection clause contained in Facebook’s [terms] was unenforceable, the company could

  face litigation in every state in this country and in nations around the globe which would have

  potential adverse consequences for the users of Facebook’s social-networking site and for other

  internet companies.” Miller, 2010 WL 9525523, at *1; see also Atl. Marine Constr. Co., 571 U.S.

  at 66 (“[C]ourts should not unnecessarily disrupt the parties’ settled expectations. . . . In all but

  the most unusual cases . . . ‘the interest of justice’ is served by holding parties to their bargain.”).

          Accordingly, Facebook’s forum-selection clause is valid and enforceable.

                  2.      No extraordinary circumstances justify disregarding Facebook’s valid
                          forum-selection clause.
          Once it decides a forum-selection clause is valid, a district court should enforce the clause


  6
   See https://lauraloomer.us/2019/01/14/live-laura-loomer-protests-open-borders-on-nancy-
  pelosis-front-lawn/#.XVxlUuhKjyQ (attached as Ex. 1); https://lauraloomer.us/2019/01/30/laura-
  loomer-seeks-sanctuary-at-gavin-newsoms-governor-mansion-in-ca-gets-arrested/
  #.XVxkyehKjyQ (attached as Ex. 2); https://lauraloomer.us/2019/05/05/laura-loomer-storms-
  facebook-asks-why-she-was-banned/#.XVxlSehKjyQ (attached as Ex. 3). The Court may take
  judicial notice of these published articles from Ms. Loomer’s website, which website she cites in
  her Amended Complaint. See Am. Compl. ¶ 20 n.4. See also Fed. R. Civ. P. 201 (“The court may
  judicially notice a fact that is not subject to reasonable dispute because it . . . can be accurately and
  readily determined from sources whose accuracy cannot reasonably be questioned.”).


                                                     10
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 12 of 15



  “unless extraordinary circumstances unrelated to the convenience of the parties clearly disfavor a

  transfer.” Atl. Marine Constr. Co., 571 U.S. at 52. Because courts “must deem . . . private-interest

  factors to weigh entirely in favor of the preselected forum,” these “extraordinary circumstances”

  may relate only to the “public-interest” factors under Section 1404(a), such as “the administrative

  difficulties flowing from court congestion; the local interest in having localized controversies

  decided at home; [and] the interest in having the trial of a diversity case in a forum that is at home

  with the law.” Id. at 62-64 & n.6; see also Margolis v. Warner Chilcott (US), LLC, No. 16-23891-

  Civ, 2017 WL 9324774, at *6 (S.D. Fla. June 14, 2017). Since these factors “will rarely defeat a

  transfer motion, the practical result is that forum-selection clauses should control except in unusual

  cases.” Atl. Marine Constr. Co., 571 U.S. at 64.

         None of the public-interest factors favor keeping this case in Florida. This Court and others

  routinely transfer cases to the Northern District of California based on Facebook’s forum-selection

  clause. Supra at 9 and note 5 (collecting cases); see also, e.g., Hindi, 2019 WL 4091425, at *9

  (enforcing clause, finding “California is an adequate and available alternative forum and the

  public-interest factors weigh in favor of this pre-selected forum”). There is no local interest in

  resolving this case in Florida. To the contrary, the case has far greater ties to California—where

  most of the relevant documents and witnesses are located. And regardless of where this case is

  litigated, California law will apply, as the Terms require. The interests of “having the trial of a

  diversity case in a forum that is at home with the law that must govern the action [and] the

  avoidance of unnecessary problems in conflict of laws, or in the application of foreign law” favors

  a transfer to California. Margolis, 2017 WL 9324774, at *6. And “[w]hile this Court is capable

  of construing [California] law, federal courts in [California] engage in that exercise with far greater

  frequency and, thus, can fairly be expected to have developed some expertise in that area.” Food




                                                    11
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 13 of 15



  Mktg. Consultants, Inc. v. Sesame Workshop, No. 09-61776-CIV, 2010 WL 1571206, at *10 (S.D.

  Fla. Mar. 26, 2010), R. & R. adopted, No. 09-61776-CIV, 2010 WL 1571210 (S.D. Fla. Apr. 20,

  2010). “In sum, there is no indication that this is one of the ‘unusual cases’ in which the public

  factors outweigh a valid forum-selection clause.” Oribe Hair Care, LLC v. Canales, No. 17-cv-

  20148, 2017 WL 2059582, at *5 (S.D. Fla. May 15, 2017) (citing Atl. Marine Constr. Co., 571

  U.S. at 64).

         B.      Transfer Is Also Proper Under the Traditional Section 1404(a) Analysis.

         Even if there was no forum-selection clause, the traditional Section 1404(a) factors would

  still favor transfer. To apply those factors, courts follow a two-step process. See Carucel Invs.,

  L.P. v. Novatel Wireless, Inc., 157 F. Supp. 3d 1219, 1223 (S.D. Fla. 2016). First, the court

  determines whether the action could have been pursued in the venue to which transfer is

  sought. See Osgood v. Discount Auto Parts, LLC, 981 F. Supp. 2d 1259, 1263 (S.D. Fla. 2013).

  Second, the court assesses “whether convenience and the interest of justice require transfer to the

  requested forum.” Windmere Corp. v. Remington Prods., Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985).

         There can be no question Ms. Loomer could have brought her case in the Northern District

  of California. Further, convenience and the interests of justice favor transfer to that district.

  California law will govern this case, and the vast majority of witnesses and documents are in

  California, not Florida, making trial more efficient there. See Wong. Decl. ¶¶ 5, 12. Further,

  transfer would serve the interests of justice because of the parties’ agreement to litigate in northern

  California. See MSPA Claims 1, LLC v. Halifax Health, Inc., No. 17-20706-CIV, 2017 WL

  7803813, at *7 (S.D. Fla. Oct. 13, 2017). Nor would California be too inconvenient for Ms.

  Loomer, as she has demonstrated her ability to travel and litigate outside Florida. See England v.

  ITT Thompson Indus., Inc., 856 F.2d 1518, 1520 (11th Cir. 1988) (describing traditional factors).




                                                    12
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 14 of 15



  Ms. Loomer’s choice of forum is “entitled to less consideration” where, as here, “the operative

  facts underlying the cause of action did not occur within the forum chosen by the

  Plaintiff.” Carucel Invs., L.P., 157 F. Supp. 3d at 1225.

         Because, on balance, the Section 1404(a) factors favor transfer, the Court should transfer

  this case to the Northern District of California—even if it does not do so on the basis of Facebook’s

  forum-selection clause.

                                       IV.       CONCLUSION

         For these reasons, Facebook respectfully asks the Court to grant its motion to transfer this

  case to the Northern District of California.

                                  RULE 7.1(a)(3) CERTIFICATION

         The undersigned counsel hereby certifies that it has conferred with Ms. Loomer’s counsel

  in a good faith effort to resolve the issues raised in this motion and has been unable to do so.

                                   REQUEST FOR A HEARING

         In accordance with Local Rule 7.1(b)(2), Facebook requests a hearing focused on the legal

  issues raised by this motion.



  Dated: September 16, 2019

                                                 s/Brian W. Toth
                                                 GELBER SCHACHTER & GREENBERG, P.A.
                                                 Brian W. Toth
                                                 Florida Bar No. 57708
                                                 Natalia B. McGinn
                                                 Florida Bar No. 1011385
                                                 1221 Brickell Avenue, Suite 2010
                                                 Miami, Florida 33131
                                                 Phone: (305) 728-0965
                                                 btoth@gsgpa.com
                                                 nmcginn@gsgpa.com

                                                 DAVIS WRIGHT TREMAINE LLP


                                                   13
Case 9:19-cv-80893-RS Document 24 Entered on FLSD Docket 09/16/2019 Page 15 of 15



                                     Laura R. Handman*
                                     Alison Schary*
                                     Chelsea T. Kelly*
                                     1919 Pennsylvania Avenue, N.W.
                                     Suite 800
                                     Washington, DC 20006
                                     Phone: (202) 973-4224
                                     laurahandman@dwt.com
                                     alisonschary@dwt.com
                                     chelseakelly@dwt.com

                                     *Admitted pro hac vice

                                     Counsel for Defendant Facebook, Inc.




                                       14
